The plaintiff brought this action to recover damages for slander, alleging that the defendant had asserted of her that she had been living in adultery with a boarder in her home and had tried to induce another woman to enter into a similar relationship *Page 719 
with him. She recovered a verdict for $3000, but the trial court, on a motion to set it aside, gave the plaintiff the option of remitting $1800; this she did and judgment was entered for her to recover $1200, from which the defendant has appealed. The plaintiff, a married woman living in New Britain with her husband, and having four children, is an Armenian. She has been somewhat prominent in the Armenian community in that city, which consists of some five or six hundred people. The jury might have found from the evidence that the charge against her became current in the community, her reputation, previously good, suffered greatly, her friends turned against her, she has become nervous and depressed, and her peace of mind has been seriously affected. To be sure these results may be attributable to a considerable extent to the publicity incident to the bringing of the action. But it was the right of the plaintiff to bring the action and her act in so doing was the natural and probable result of the slander; and that slander was the proximate cause of the publicity incident to the action and the damages thereby accruing to her. In an action of this kind, a trial court, with all the parties and witnesses before it, is peculiarly well situated to determine the amount of damages which constitute the limit of that fair and just compensation to which the plaintiff is entitled. Paying due heed to this consideration, we cannot say that it abused its discretion in denying the motion to set the verdict aside, provided a remittitur of $1800 was filed.
   There is no error.